DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending
Claims 20 is withdrawn from consideration
Claims 1-19 are rejected
Election/Restrictions
Applicant’s election without traverse of species I, encompassing claims 1-19 in the reply filed on 10/23/20 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 3 is objected to because of the following informalities: typo error, claim 3 recites the limitation “the prospective transform” in line 4.  It should be changed to “the perspective transform” to maintain consistency with the above limitation in line 3. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “characteristics of the hotspot” in line 7. However, it recites “a map anomaly hotspot” in line 5 above. Therefore, there is insufficient antecedent basis for the limitation “the hotspot” in the claim. Examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s).
Claim 1 further recites “the high-definition map” in line 8. However, claim recites “high-definition map images” in line 1 above. Therefore, there is insufficient antecedent basis for the limitation “the high-definition map” in the claim.
Claim 1 further recites “ground view image data” in line 15. Limitations “ground view image data” and “the ground view image data” has been previously recited in claim at lines 4 and 9, respectively. It is unclear whether applicant is referring to the same ground view image data as recited in line 4 above or a different and new ground view image data.
Claim 1 further recites “bird view image data” in lines 15-16. Limitation “bird view image data” has been previously recited in claim at line 9 above. It is unclear whether applicant is referring to this bird view image data in lines 15-16 as new and different bird view image data or same as the one recited in line 9 above. Note that other limitations correctly mention “the bird view image data” as recited in lines 10-13.
Claims 2-11 are also rejected since these depend upon claim 1.

Claim 2 dependent upon claim 1 recites “ground view image data” in line 6. Limitations “ground view image data” has been previously recited at line 4 of claim 1. It is unclear whether applicant is referring to this ground view image data as new/different ground view image data or same as the one recited in line 4 of claim 1 above.

Claim 3 dependent upon claim 1 recites “the estimated perspective transform” in line 5. However, claim recites “perspective transform” in line 3 above. Therefore, there is insufficient antecedent basis for the limitation “the estimated perspective transform” in the claim.

Claim 6 recites the limitations “the homography transformation” and “the satellite image” in lines 3-4, respectively.  However, there is insufficient antecedent basis for these limitations in the claim.

Claim 7 dependent upon claim 1 recites the limitation “wherein to stitch a sequence of consecutive images together” in preamble, lines 1-2, however, according to claim 1 limitation in line 13, where it recites “stitch together a sequence of consecutive images from the bird view image data”. Therefore, it is unclear if the sequence of consecutive 
Claim 7 further recites limitations “the appropriate mathematical model” and “the overlapping images” in lines 3 and 8, respectively. However, there is insufficient antecedent basis for these limitations in the claim.

Claim 8 dependent upon claim 1 recites the limitation “compare the stitched sequence of consecutive images to a satellite image of the hotspot to determine revisions to the satellite image” in preamble, lines 1-2, however, according to claim 1 limitation in lines 18-19, where it recites “compare the stitched sequence of consecutive images to a high-definition image of the hotspot to determine revisions to the high-definition image”. Therefore, it is unclear how the stitched sequence of consecutive images being compared to a satellite image when they are being compared to a high-definition image of the hotspot and also is revisions being determined on the high-definition image or the satellite image? Examiner suggests reciting similar claim languages to maintain consistency.
Claim 8 further recites limitations “the stitched image” in line 4. However, there is insufficient antecedent basis for these limitations in the claim.

Claim 9 dependent upon claim 1 recites the limitations “the hotspot region” and “the sequence of consecutive ground view images” in line 2. However, there is insufficient antecedent basis for these limitations in the claim.

Claim 9 further recites “the two-dimensional sequence of consecutive images” in line 7. However, there is insufficient antecedent basis for this limitation in the claim. It is unclear whether these sequence of consecutive images should instead be sequence of consecutive ground view images? Therefore examiner suggests reciting similar claim languages to maintain consistency and clarity to one with the ordinary skill in the art.
Claim 9 further recites “an autonomous vehicle” in line 13. However, according to claim 1 limitation in line 20, where it recites “an autonomous vehicle”. Therefore, it is unclear whether applicant is referring to the same autonomous vehicle or a different and separate autonomous vehicle. Examiner suggests reciting similar claim languages to maintain consistency. Claim 10 is also rejected since it depends upon claim 9.

Claim 10 recites “an autonomous vehicle” in line 4. However, according to claim 9 limitation in line 13, where it recites “an autonomous vehicle”. Therefore, it is unclear whether applicant is referring to the same autonomous vehicle or a different and separate autonomous vehicle. 
Claim 12 recites the limitation “characteristics of the hotspot” in line 6. However, it recites “a map anomaly hotspot” in line 4 above. Therefore, there is insufficient antecedent basis for the limitation “the hotspot” in the claim. Examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s).
Claim 12 further recites “the high-definition map” in line 7. However, claim recites “high-definition map images” in line 1 above. Therefore, there is insufficient antecedent basis for the limitation “the high-definition map” in the claim.
Claim 12 further recites “ground view image data” in line 15. Limitations “ground view image data” and “the ground view image data” has been previously recited in claim at lines 3 and 8, respectively. It is unclear whether applicant is referring to the same ground view image data as recited in lines 3-4 above or a different and new ground view image data.
Claim 12 further recites “bird view image data” in line 16. Limitation “bird view image data” has been previously recited in claim at line 8 above. It is unclear whether applicant is referring to this bird view image data in line 16 as new and different bird view image data or same as the one recited in line 8 above. Note that other limitations correctly mention “the bird view image data” as recited in lines 10-13.
Claim 12 further recites “a high-definition image” in line 18. It is unclear whether applicant is referring to “a high-definition bird view image” as recited in line 14 or to a new and different high-definition image. Therefore, there is insufficient antecedent basis for this limitation in the claim and examiner further suggests reciting similar claim language to maintain consistency with the previous claim recitation.
Claims 13-19 are also rejected since these depend upon claim 12.

Claim 13 dependent upon claim 12 recites “the estimated perspective transform” in line 5. However, claim recites “perspective transform” in line 3 above. Therefore, there is insufficient antecedent basis for the limitation “the estimated perspective transform” in the claim.

Claim 16 recites the limitations “the homography transformation” and “the satellite image” in lines 3-4, respectively.  However, there is insufficient antecedent basis for these limitations in the claim.

Claim 17 dependent upon claim 12 recites the limitation “wherein to stitch a sequence of consecutive images together” in preamble, lines 1-2, however, according to claim 1 limitation in line 13, where it recites “stitch together a sequence of consecutive images from the bird view image data”. Therefore, it is unclear if the sequence of consecutive images from the bird view image data are getting stitched together or different consecutive images are getting stitched together. Examiner suggests reciting similar claim languages to maintain consistency.
Claim 17 further recites limitations “the appropriate mathematical model” and “the overlapping images” in lines 3 and 8, respectively. However, there is insufficient antecedent basis for these limitations in the claim.


Claim 18 dependent upon claim 12 recites the limitations “the hotspot region” and “the sequence of consecutive ground view images” in line 2. However, there is insufficient antecedent basis for these limitations in the claim.
Claim 18 further recites “the sequence of consecutive images” in line 5. However, there is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant is referring to sequence of consecutive ground view images or bird view images. Examiner thinks it should be “the sequence of consecutive ground view images” instead, therefore examiner suggests reciting similar claim language to maintain consistency with previous recitation in the claim.
Claim 18 further recites “the two-dimensional sequence of consecutive images” in lines 7-8. However, there is insufficient antecedent basis for this limitation in the claim. It is unclear whether these sequence of consecutive images should instead be sequence of consecutive ground view images? Therefore examiner suggests reciting similar claim languages to maintain consistency and clarity to one with the ordinary skill in the art.
Claim 18 further recites “an autonomous vehicle” in line 14. However, according to claim 12 limitation in line 20, where it recites “an autonomous vehicle”. Therefore, it is unclear whether applicant is referring to the same autonomous vehicle or a different and separate autonomous vehicle. Examiner suggests reciting similar claim languages to maintain consistency. Claim 19 is also rejected since it depends upon claim 18.

Claim 19 recites “an autonomous vehicle” in line 4. However, according to claim 18 limitation in line 14, where it recites “an autonomous vehicle”. Therefore, it is unclear whether applicant is referring to the same autonomous vehicle or a different and separate autonomous vehicle. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 dependent upon claim 1 states that “wherein to stitch a sequence of consecutive images together” in preamble, lines 1-2, however, according to claim 1 limitation in line 13, where it recites “stitch together a sequence of consecutive images from the bird view image data”. 
Claim 7 clearly has larger scope and covers any consecutive images and not just the consecutive images from the bird view. Therefore, claim 7 is broader than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 7 clearly has larger scope and covers any consecutive images and not just the consecutive images from the bird view. Therefore, claim 17 is broader than claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wheeler - US 2019/0204092 – High definition map based optimization for autonomous vehicle drives.
Harnett et al., - US 2018/0107210 – Vehicle autonomous control in different train and remote operation.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672